PETERS, J.,
with whom NORCOTT and PALMER, Js., join, concurring. The majority opinion exonerates the defendant, the New Haven Register, Inc., from any liability to an injured tort claimant, despite the tort claimant’s apparent intent to release only the defendant’s employee, the person who negligently had caused his injury. If the payment received from the employee and her insurer did not cover the entirety of the damages caused by the employee, the tort claimant will not be able to recover for all of his losses.
I cannot and do not dispute the logic of the majority’s reasoning that this unhappy result follows from our common law and from the language of General Statutes § 52-572e. The plaintiff has not asked us to undertake a revision of the common law. The statute cannot easily be stretched to accommodate the plaintiffs case. I therefore agree, reluctantly, with the majority’s judgment. I am writing separately to urge legislative inquiry into whether, as a matter of public policy, the result that we reach is one that should be sustained.
*726We have no hard facts of record to inform us about the consequences of today’s decision. Among the matters about which we are ignorant, two unknowns strike me as particularly significant.
We do not know whether a covenant not to sue a tortfeasor, which would preserve an injured claimant’s rights against a third party employer, is a viable option in fact. Injured parties must negotiate not only with the tortfeasor but also with the tortfeasor’s insurer. In settlement negotiations, the insurer undertakes to assess the strengths and weaknesses of the injured party’s claim. It is possible, however, that, as part of that assessment, the insurer will be mindful of the probability that its decision about the terms of a settlement will affect the future liability of another insurer standing behind the vicariously liable employer. Indeed, the tortfeasor’s insurer in this case, for reasons unstated, refused to agree to describe its payment as a satisfaction of a binding arbitration award, but insisted on a broader document that was a “full release of all claims and demands.” The release contained no express reference to the potential liability of the defendant employer.
We do not know whether, in real life, after a judgment against an employer based on vicarious liability, the employer or its insurer routinely, or only rarely, elects to sue the tortious employee for reimbursement. We may surmise that the tortfeasor’s insurer will be called upon to contribute the face amount of its coverage for the employee’s tort. Considering the virtues of harmonious labor relations in the workplace, however, the employer may not be motivated to pursue a direct remedy against the employee himself or herself. Constrained by the court record, we have no factual basis upon which even to speculate.
Several Connecticut cases have upheld the legality of an indemnity action by an employer against its *727employee; see, e.g., Stulginski v. Cizauskas, 125 Conn. 293, 296-97, 5 A.2d 10 (1939); Smith v. Foran, 43 Conn. 244, 250-51 (1875); but they do not provide a basis for an accurate forecast of the likely conduct of employers confronted by a tight labor market in the late twentieth century. Indeed, in Chase v. New Haven Waste Material Corp., 111 Conn. 377, 382, 150 A. 107 (1930), this court deplored “the fallacious assumption that since the employer has an action over against his employee [an action against the employer would] merely result in the employee paying back to him the recovery from the employer less the expenses of the litigation. . . . The assumption is also fallacious in that it assumes that there will be an actual recovery in fact against the employee.” Although the “fallacious assumption” noted in Chase has not been rebutted, it continues to play a significant role in our common law.
One reasonable inference that probably can be deduced from what we know is that a severely injured claimant may have to endure possibly significant costs associated with a delayed recovery. To the extent that an injured claimant does not have reasonably timely and unconstrained access to a tortfeasor’s insurer, that claimant is unlikely to receive funds in hand for a considerable period of time.
The tort claimant is in a position totally unlike that of an injured employee. If the injured party in this case had been the negligent employee herself, driving an automobile in the course of her employment, that negligent employee would have had prompt access to workers’ compensation benefits. Because, however, the negligent employee, similarly engaged in conduct within the course of her employment, caused injury to an innocent third party, the result is different. Confined by the strictures of our common law, the tort claimant in this case has only restricted recourse to prompt recovery even of immediate expenses, such as medical *728bills or home care services. Indeed, the tort claimant’s inability readily to cover these costs may be exacerbated by injury-related reductions in his or her income.
Deference to common-law rules dictates today’s decision, which probably leaves a tort claimant, no matter how severely injured, with a practicable remedy only against the tortfeasor’s employer. It is too risky for such a tort claimant to settle with the tortious employee in the amount of the employee’s insurance coverage. Immediate attempts at negotiations with the employer and its insurer may well be problematic. In part because of their greater exposure, and in part because they are only vicariously liable, these potential defendants are likely to have little incentive to reach an adequate early settlement with a tort claimant. It is routinely assumed that the prospect of a delayed jury trial, some four years in the future, increases the bargaining power of such potential defendants.
Because the uncertainties that I find troublesome are so broadly fact bound, they are not apt to find a ready resolution in the ordinary course of judicial proceedings. The legislature has repeatedly manifested its concern for the overall fairness of our tort law. See, e.g., General Statutes § 52-572e. I hope that the legislature will be able to find a place on its busy agenda for inquiry into the consequences and the desirability of today’s decision.1
Accordingly, I respectfully concur.

 The Uniform Contribution Among Tortfeasors Act has been the progenitor of legislation, in other states, providing that a release, or a covenant not to sue, that has been given “to one of two or more persons liable in tort for the same injury" shall not discharge any other tortfeasors. See Harris v. Aluminum Co. of America, 550 F. Sup. 1024, 1029 (W.D. Va. 1992). As the defendant notes in its brief, the case law under these statutes is split.